DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and Remarks filed on February 5, 2021 is/are acknowledged. 
2.2.	Claims 8, 10-17, 19-23, 25 and 28-30 have been canceled. Claims 2 - 4, 7, 24, 26-27 have been withdrawn.  Claims 1, 5, 6, 9, 18 and 31 are active and will be examined on the merits.
2.3.	Claim 1 has been amended by incorporation limitations or canceled claims 12 and 30 as follows : " and wherein the polyester is amorphous or has a crystallization half-time of greater than 5 minutes; and wherein the polyester has a melt viscosity range of about 1,000 to about 1,000,000 poise measured at about 160 to about 230 °c and at 10 s-1 shear rate".
2.4.	Therefore, no New matter has been added with instant Amendment.
2.5.	Despite to amendment to Claim 1, the Prior art of Record (Crawford ( US 2007/0142511) utilized in preceding Office action still applicable  and the Rejection over this Prior art is maintained. Consequently, it is appropriate to make instant Action Final.

			                  Claims Interpretation 
3.	In is noted that Applicant uses term” about” – see Claim 1.
about" is warning that exactitude is not claimed but rather a contemplated variation.  When there is no substantial or material difference in the product,  and the difference is colorable, merely, there is in fact literal readability, if proper weight is given to the qualifying word "about" to amounts significantly lower or higher than the numerically claimed limitation”. Kolene Corp. v. Motor City Metal Treating, Inc. (DC EMich) 163 USPQ 214.  

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims  1, 5, 6, 9,18  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Crawford ( US 2007/0142511).
 4.1.	Regarding Claims 1,5,6,9,18 and 31  Crawford  disclosed ( see [0028])  calendered  film(s) and/or sheet(s),  wherein composition comprises release additive ( see[0441]) and  polyester comprises acid component and glycol component.  Regarding acid component Crawford disclosed that  this component may comprise up to 100 mole% of terephthalic acid (TA)    and also may comprise up 10 mole% additional aromatic and/or aliphatic acids ( see [0027]-[0035]) and glycol component  may comprise  about 20 to about 40 mole % of TMCD (2,2,4,4-tetramethyl-1,3-cyclobutanediol residues (TMCD);   CHDM  ( cyclohexanedimethanol residues) in the amount of about 20 to about 40 mole % - this meet limitation of Claim 1 for presence of modifying glycol ;  and rest is EG ( ethylene glycol), which can be in an amount from about 40 mole% to about 60 mole% ( 100 mol %- 20 mol% CHDM -20 mol% TMCD = Crawford paragraphs [0171] and/or  [0303].
4.2.	Regarding IV ( inherent viscosity) Crawford teaches that : “ the inherent viscosity of the polyester is from 0.50 to 1.2 dL/g “ – see [0036]. This range is overlapping with range claimed by Applicant in claims 1 and 5.  In addition see [0286], wherein Crawford teaches that IV can be in range from “  0.50 to less than 0.75 dL/g or 0.50 to less than 0.68 dL/g; or   0.55 to 0.68 dL/g; ”.
4.3.	Regarding Tg ( glass transition temperature) Crawford teaches that Tg of polyester can be in range from 80°C to 95°C or 80°C to 100°C ( see [0250]) – this meet limitation of Claims 1 and 6.    
  	Thus, all compositional limitation with respect to amounts of acid and glycol components and IV  of Applicant’s claim 1 are meet by Crawford.  
4.4.	Therefore, even though Crawford  is silent regarding melt viscosity of the polyester composition, it would be expected that as substantially same polyester suitable for same calendaring process would have same melt viscosity if obtained and tested. 
4.5	As shown above Crawford disclosed same basic polyester composition wherein acid and glycol components are present in same ranges and polyester has same properties. For this reason Crawford renders obvious Applicant’s claimed subject matter as established in the art : In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 

Crawford paragraph [0248].
4.7.	Regarding Claim 18 see Crawford paragraph [0441] and [0445].
4.8.	Regarding Claim 31 see Crawford paragraph [0433].

Response to Arguments
5.	Applicant's arguments filed on February 5, 2021 have been fully considered but they are not persuasive. 
6.	Applicant argue that : " Crawford does not disclose or suggest each feature of the present claims. For example, Crawford does not disclose or suggest a calendered film or sheet comprising a polyester composition which comprises the presently claimed ranges of EG and TMCD. The presently claimed invention requires certain specified ranges of TMCD and EG that have properties that are beneficial for calendering. The claimed EG/TMCD compositions work well in calendaring applications because (1) they are amorphous and have crystallization half times of greater than 5 minutes, (2) they have Tg that less than 100 0C and (3) they have a specific melt viscosity of about 1,000 to about 1,000,000 poise. Crawford does not disclose or suggest calendered film or sheet with the claimed compositions or properties". 
	In response for this argument note that it was shown in paragraph 4 above, that Crawford does disclose same composition, wherein ranges of TMCD and EG are overlapping with ranges as claimed by Applicant. Same related to Tg of this composition –according to Crawford Tg has range  from 80°C to 95°C or 80°C to 100°C ( see [0250]) or less than 100 0C. Regarding limitation: " the polyester is amorphous or has a In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
 In addition note that "  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). At least for reasons above, Applicant's arguments were found unpersuasive and Rejection over Crawford is maintained and made Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763